DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on June 14, 2022 in which claims 1-20 are presented for examination; of which claims 1, 6, 12, 13 and 16 were amended.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to the field of computer communication, and in particular, to a Transmission Control Protocol (TCP) packet processing method, a TCP offload engine (TOE) component, and a network device. The closest prior art of record, Kim et al. US Publication No. 2010/0162382, disclose similar methodology. However, the closest prior art of record failed to show “method implemented by a Transmission Control Protocol (TCP) offload engine (TOE) component and comprising: obtaining a first storage address of a first storage block in a memory, wherein the first storage block stores a target TCP packet, and wherein the target TCP packet comprises a packet header and a TCP payload, and wherein the packet header and the TCP payload are stored separately in the first storage block; obtaining the packet header from the first storage block based on the first storage address; and performing TCP-related protocol processing the packet header wherein when the packet header is processed by the TOE component, the TCP payload is kept in the first storage block and no process is performed on the TCP payload.” These claimed features being present in independent claims 1, 6, 12 and in conjunction with all the other claimed limitations render claims 1, 6 and 12 allowable over the prior art of record.

As per claims 2-5, 7-11 and 13-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 6 and 12. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        
June 29, 2022